DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2, figs. 9A-13C (claims 1-20), in the reply filed on 5/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an airgap disposed between the first conductive feature and the second conductive feature (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 19 recites the limitation "the further conductive feature" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (U.S.2008/0150145; hereinafter King).
Regarding claim 1, King discloses a device comprising:
a substrate 201 (fig. 2R);
a first dielectric layer 202 disposed over the substrate 201 (fig. 2R);
a first conductive feature 208 disposed in the first dielectric layer 202 (fig. 2R);

a first silicon-containing layer 209 (fig. 2R, ¶0042) disposed over the first dielectric layer 202 (fig. 2R);
a metal-containing layer 210 (fig. 2R, ¶0048) disposed over the first silicon-containing layer 209 (fig. 2R);
a second dielectric layer 211 disposed over the metal-containing layer 210 (fig. 2R); and
a second conductive feature 226, 237 extending through and interfacing with the second dielectric layer 211, the first silicon-containing layer 209 and the metal-containing layer 210 (fig. 2R).
Regarding claim 2, King discloses that wherein the second conductive feature 226, 237 (fig. 2R) further interfaces with the first conductive feature 208 (fig. 2R).
Regarding claim 3, King discloses that wherein the first silicon-containing layer 209 (fig. 2R, ¶0042) further includes a material selected from the group consisting of nitrogen (fig. 2R, ¶0042);
wherein the metal-containing layer 210 includes a material selected from the group consisting of a metal nitride and a metal oxide (fig. 2R, ¶0048).
Regarding claim 5, King discloses that wherein the second conductive 226 feature includes:
a barrier layer 237 (fig. 2R) disposed along and interfacing with sidewalls of the second dielectric layer 211, the first silicon-containing layer 209 and the metal-containing layer 210 (fig. 2R); and
a conductive material 226 disposed between opposing sidewall portions of the barrier layer 237 (fig. 2R).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S.2008/0150145; hereinafter King) in view of Satoh et al. (U.S. 2013/0032775; hereinafter Satoh).
Regarding claim 4, as discussed in details above, King substantially discloses all the limitation as claimed above and King also discloses that wherein the second conductive feature 226, 237 further interfaces with the silicon- containing layer 209 (fig. 2R).
King doesn’t disclose a second silicon- containing layer disposed over the metal-containing layer, and wherein the second silicon-containing layer physically contacts the metal- containing layer.
However, Satoh discloses a device comprising: a second silicon- containing layer 220 (e.g. silicon oxide, fig. 10, ¶0024) disposed over the metal-containing layer 212 (fig. 10, ¶0033-0034), and wherein the second silicon-containing layer 220 physically contacts the metal- containing layer 212 and the metal-containing layer 212 physically contacts the first silicon- containing layer 211 (fig. 10, ¶0031-0032).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the second semiconductor-containing dielectric layer disposed on the metal- containing dielectric layer and the first silicon containing layer, as taught by Satoh, in order to enhance the structural strength of the semiconductor module.
Regarding claim 16, King discloses a device comprising:
a first dielectric layer 202 (fig. 2R) disposed over a substrate 201 (fig. 2R);
a first conductive feature 208 disposed in the first dielectric layer 202;
an etch stop layer 231 disposed on the first conductive feature, the etch stop layer including:
a first semiconductor-containing dielectric layer 209 (fig. 2E, ¶0042) disposed on the first conductive feature 208; 
a metal-containing dielectric layer 210 (fig. 2R, ¶0048) disposed on the first semiconductor- containing layer 209; and
a second dielectric layer 211 disposed on the semiconductor-containing dielectric layer 209; and
a second conductive feature 226, 237 (fig. 2R) extending through and interfacing with the second dielectric layer 211, the metal- containing dielectric layer 210 and the first semiconductor-containing dielectric layer 209 (fig. 2R).
King doesn’t disclose a second semiconductor-containing dielectric layer disposed on the metal- containing dielectric layer.
However, Satoh discloses a device comprising: a first semiconductor containing dielectric layer 211 (fig. 10, ¶0031-0032); a metal containing dielectric layer 212 (fig. 10, ¶0033-0034) and a second semiconductor containing dielectric layer 220 (e.g. silicon oxide, ¶0024) disposed on the metal containing dielectric layer 212 (fig. 10).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the second semiconductor-containing dielectric layer disposed on the metal- containing dielectric layer, as taught by Satoh, in order to enhance the structural strength of the semiconductor module.
Regarding claim 17, Satoh discloses the first semiconductor- containing dielectric layer 211 and the second semiconductor-containing dielectric layer 220 are formed of the same material (e.g. silicon oxide, claim 2 and ¶0024).
Regarding claim 18, Satoh discloses that wherein the first semiconductor- containing dielectric layer formed of silicon nitride or silicon carbide (claim 2) and the second semiconductor-containing dielectric layer 220 formed of silicon oxide (¶0024).  Therefore, the first and second semiconductor containing dielectric layer are formed of different materials.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S.2008/0150145; hereinafter King) in view of Frohberg et al. (U.S. 2007/0099414; hereinafter Frohberg).
As discussed in details above, King substantially discloses all the limitation as claimed above and King also discloses that the first conductive feature 208 (fig. 2R) includes the conductive material 208 has a top surface facing away from the substrate 201, and wherein the first silicon-containing dielectric layer 209 physically contacts the top surface of the conductive material 208 (fig. 2R).
King doesn’t disclose the first conductive feature includes: a barrier layer disposed along and interfacing with sidewalls of the first dielectric layer, and a conductive material disposed between opposing sidewall portions of the barrier layer.
However, Frohberg discloses a device comprising: a barrier layer 206 (fig. 2h) disposed along and interfacing with sidewalls of the first dielectric layer 204 (fig. 2h), and a conductive material 207B disposed between opposing sidewall portions of the barrier layer 206 (fig. 2h).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the barrier layer disposed along and interfacing with sidewalls of the first dielectric layer, and a conductive material disposed between opposing sidewall portions of the barrier layer, as taught by Frohberg, in order to provide a different application for the device and improve the electric property of the semiconductor device.
	
Claims 7-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S.2008/0150145; hereinafter King) in view of Nemani et al. (U.S. 9385028; hereinafter Nemani).
Regarding claim 7 (in-so-far as clear), King substantially discloses all the limitation as claimed above except for a third conductive feature disposed in the first dielectric layer; an airgap disposed in the first dielectric between the first conductive feature and the second conductive feature.
However, Nemani discloses a device comprising: 
a third conductive feature (labeled fig. 2H) disposed in the first dielectric layer 210-1 (fig. 2H);
an airgap (labeled fig. 2H) disposed in the first dielectric between the first conductive feature and the third conductive feature (labeled fig. 2H).

    PNG
    media_image1.png
    312
    720
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the third conductive feature disposed in the first dielectric layer; an airgap disposed in the first dielectric between the first conductive feature and the second conductive feature, as taught by Nemani, in order to increase the device functionality of the semiconductor structure.
Regarding claim 8, Nemani discloses that wherein the second dielectric layer 260 (fig. 2H) and the metal-containing dielectric layer 250 (fig. 2H, column 9, line 10+) interface with the airgap (labeled fig. 2H).
Regarding claim 9, King discloses a device comprising:
a first dielectric layer 202 (fig. 2R) disposed over a substrate 201 (fig. 2R);
a first conductive feature 208 embedded within the first dielectric layer 202;
an etch stop layer 209 disposed on the first conductive feature 208, the etch stop layer 209 including a first semiconductor-containing dielectric layer (fig. 2R, ¶0042) and a metal-containing
dielectric layer 210 (fig. 2R, ¶0048) disposed on the first semiconductor-containing dielectric layer 209, wherein a portion of the metal-containing dielectric layer 210 extends into the first dielectric layer 202 (fig. 2R);
a second dielectric layer 211 (fig. 2R) disposed on the metal-containing dielectric layer;
a second conductive feature 226, 237 (fig. 2R) extending through the second dielectric layer, the first semiconductor-containing layer and the metal-containing dielectric layer 210 to the conductive feature (fig. 2R).
King doesn’t disclose an airgap positioned within the first dielectric layer proximate the first conductive feature, wherein the portion of the metal-containing dielectric layer extending into the first dielectric layer defines a first boundary of the air gap and a bottom surface of the second dielectric layer defines a second boundary of the airgap.
However, Nemani discloses a device comprising: an airgap (labeled fig. 2H) positioned within the first dielectric layer 210-1 proximate the first conductive feature (labeled fig. 2H), wherein the portion of the metal-containing dielectric layer 250 (column 9, lines 10+) extending into the first dielectric layer defines a first boundary of the air gap and a bottom surface of the second dielectric layer 260 defines a second boundary of the airgap (labeled fig. 2H).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the airgap positioned within the first dielectric layer proximate the first conductive feature, wherein the portion of the metal-containing dielectric layer extending into the first dielectric layer defines a first boundary of the air gap and a bottom surface of the second dielectric layer defines a second boundary of the airgap, as taught by Nemani, in order to increase the device functionality of the semiconductor structure.
	Regarding claim 11, Nemani discloses that wherein the portion of the metal- containing dielectric layer 250 (fig. 2H, column 9, lines 10+) has a first sidewall portion and an opposing second sidewall portion and a bottom portion extending from the first sidewall portion to the second sidewall portion, and wherein the airgap (labeled fig. 2H) interfaces with the first sidewall portion, the second sidewall portion and the bottom portion of the portion of the metal-containing dielectric layer 250 (fig. 2H, column 9, lines 10+).
Regarding claim 12, Nemani discloses that wherein the bottom surface of the second dielectric layer 260 (fig. 2H) interfaces with the first sidewall portion and the second sidewall portion of the portion of the metal-containing dielectric layer 250 (fig. 2H, column 9, lines 10+).
Regarding claim 13, King discloses that wherein the first conductive feature 208 is a contact (fig. 2R), and wherein the second conductive feature is a metal feature 226 (fig. 2R).
Regarding claim 14, King discloses that wherein the first semiconductor- containing dielectric layer 209 (fig. 2R) includes a material selected from the group consisting of silicon nitride (SiN) (¶0042) and wherein the metal-containing dielectric layer 210 (fig. 2R) includes a metal selected from the group consisting of aluminum (fig. 2R, ¶0048).
Regarding claim 15, King discloses the first semiconductor-containing dielectric layer 209 (fig. 2R) extends continuously with the metal containing dielectric layer 260 (fig. 2R).  King does not disclose a third conductive feature.
However, Nemani discloses a third conductive feature (labeled fig. 2H) embedded within the first dielectric layer 210-1 (fig. 2H) and wherein the portion of the metal-containing dielectric layer 260 (column 9, lines 10+) is disposed within the first dielectric layer between the first conductive feature and the third conductive feature (labeled fig. 2H).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to insert the semiconductor containing dielectric layer of King into the structure of Nemani for arriving at the claimed limitation of the first semiconductor-containing dielectric layer extends continuously from the first conductive feature to the third conductive feature.
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of King by having the third conductive feature, the portion of the metal containing dielectric layer between the first conductive feature and the third conductive feature, as taught by Nemani, in order to increase the device functionality of the semiconductor structure.

Allowable Subject Matter
Claims 10 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894